FARMER MAC MORTGAGE SECURITIES CORPORATION, As Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, As Borrower U.S. BANK NATIONAL ASSOCIATION, As Collateral Agent FEDERAL AGRICULTURAL MORTGAGE CORPORATION, As Guarantor PLEDGE AGREEMENT Dated as of March 23, 2009 ARTICLE I Definitions Section 1.01.Definitions 2 Section 1.02.Principles of Construction 5 ARTICLE II Provision as to Pledged Collateral Section 2.01.Holding of Pledged Securities Section 2.02.UCC Filings Section 2.03.Withdrawal and Substitution of Pledged Collateral Section 2.04.[Reserved] Section 2.05.Addition of Pledged Collateral Section 2.06.Accompanying Documentation Section 2.07.Renewal; Extension; Substitution Section 2.08.Voting Rights; Interest and Principal Section 2.09.Protection of Title; Payment of Taxes; Liens, etc Section 2.10.Maintenance of Pledged Collateral Section 2.11.Representations, Warranties and Covenants Section 2.12.Further Assurances ARTICLE III [Reserved] ARTICLE IV Remedies Section 4.01.Events of Default 12 Section 4.02.Remedies upon Default 12 Section 4.03.Application of Proceeds 14 Section 4.04.Securities Act 15 ARTICLE V The Collateral Agent Section 5.01.Certain Duties and Responsibilities 15 Section 5.02.Certain Rights of Collateral Agent 16 Section 5.03.Money Held by Collateral Agent 18 Section 5.04.Compensation and Reimbursement 18 i Section 5.05.Corporate Collateral Agent Required; Eligibility 19 Section 5.06.Resignation and Removal; Appointment of Successor 19 Section 5.07.Acceptance of Appointment by Successor 20 Section 5.08.Merger, Conversion, Consolidation or Succession to Business 20 ARTICLE VI Miscellaneous Section 6.01.Events of Defaults 20 Section 6.02.Waivers; Amendment 21 Section 6.03Successors and Assigns 21 Section 6.04Counterparts; Effectiveness 21 Section 6.05Severability 21 Section 6.06GOVERNING LAW 22 Section 6.07WAIVER OF JURY TRIAL 22 Section 6.08Headings 22 Section 6.09Security Interest Absolute 22 Section 6.10Termination or Release 22 Section 6.11Collateral Agent Appointed Attorney-in-Fact 23 Schedule I – Additional Criteria for Eligible Securities Schedule II – Addresses for Notices Annex A – Form of Certificate of Pledged Collateral ii PLEDGE AGREEMENT, dated as of March 23, 2009, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association and its successors and assigns (hereinafter called “National Rural”), FARMER MAC MORTGAGE SECURITIES CORPORATION, (the “Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States and an institution of the Farm Credit System and its successors and assigns (“Farmer Mac”), U.S.
